       Case 4:20-cv-00164-DPM Document 10 Filed 04/27/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

WARREN JACKSON                                                PLAINTIFF

v.                        No. 4:20-cv-164-DPM

DOE                                                       DEFENDANT

                             JUDGMENT
      Jackso.n 's complaint is dismissed without prejudice.



                                  D .P. Marshall Jr.
                                  United States District Judge
